

Exhibit 10.3




March 12, 2020


Jonathan Bellamy
AdvanSix Inc.
300 Kimball Drive, Suite 100
Parsippany, NJ 07054


Re: Employment Separation Agreement and Release


Mr. Bellamy,


This Employment Separation Agreement and Release ("Agreement") confirms our
mutual understanding regarding your rights and benefits incident to your
termination of employment with AdvanSix Inc., its predecessor companies,
affiliates, subsidiaries and business units, past and present (“AdvanSix” or the
“Company”). By signing this Agreement, you hereby acknowledge and agree that the
benefits outlined in this letter are in full satisfaction of all rights to
termination or severance-related benefits for which you may have been eligible
or may claim to be eligible under any agreement or promise, whether written or
oral, express or implied, or any Company-sponsored severance plan or program,
including the Executive Severance Pay Plan of AdvanSix Inc. (“Executive
Severance Plan”), and that you are not entitled to any termination or
severance-related benefits except as provided in Section 2 below.


SECTION 1. Cessation of Employment Relationship.


(a) You will cease to serve as Senior Vice President and Chief Human Resources
Officer and as an officer of the Company, effective March 13, 2020 (“Separation
Date”). Effective on the Separation Date, your employment with the Company will
automatically terminate without the need for any further action by the Company,
you or any other party.


(b) Effective as of the Separation Date, you hereby resign from all positions,
offices and directorships with the Company.


SECTION 2. Payment Obligations.


(a) Payment for Accrued Salary, Benefits, Etc. Following the Separation Date,
you will be entitled to receive from the Company a cash payment equal to any
accrued and unpaid compensation for your period of employment through the
Separation Date and will be paid any vested and accrued but not yet paid amounts
due under the terms and conditions of the Company’s 401(k) Plan, the Deferred
Compensation Plan, the Company’s Retirement Earnings Plan, and any other
employee benefit plans in accordance with the terms of such plan and applicable
law. You will also continue to participate in the health plans in which you
currently participate through the end of the month in which the Separation Date
occurs. Following the Separation Date, you may elect to continue medical, dental
and vision plan coverage in accordance with the provisions of the Consolidated
Omnibus Budget Reconciliation Act at your own expense.


(b) Severance. You and the Company agree that your separation from employment
with the Company will be treated as a Covered Termination pursuant to the
Executive Severance Plan, provided that your employment is not terminated by the
Company for Cause (as defined in the Executive Severance Plan) prior to the
Separation Date. Pursuant to the terms of the Executive Severance Plan, as a
result of your Covered Termination, the Company will pay you a lump sum cash
payment of $576,000 (an amount equal to one (1) times the sum of your annual
rate of base salary in effect as of the day prior to the Separation Date, plus
your target incentive opportunity under the AdvanSix annual incentive
compensation plan covering 2019), payable within 30 days after the Separation
Date, subject to Sections 3 and 5(f) below.


(c) Outplacement. Executive outplacement assistance is available to you through
a vendor selected by the Company for up to six (6) months, ending September 20,
2020, subject to Sections 3 and 5(f) below.
1

--------------------------------------------------------------------------------





For the avoidance of doubt, effective as of the date of this Agreement, you are
not entitled to: (i) any future Company long-term equity incentive awards; (ii)
payment of any award under the AdvanSix Inc. Short-Term Incentive Plan (“STIP”)
for the 2020 plan year; or (iii) payment of any amounts in connection with
vacation or paid time off. The payment of $100,440, representing payment of your
award under the STIP for the 2019 plan year, will be paid on March 13, 2020. In
accordance with the terms of the applicable award agreements, any unvested
restricted stock unit awards, performance stock unit awards and stock option
awards that you hold as of the Separation Date will be immediately forfeited
effective as of the Separation Date, and any vested stock options that you hold
as of the Separation Date will expire on March 13, 2021.


SECTION 3. Waiver and Release.

Notwithstanding any other provisions of this Agreement to the contrary, this
Agreement will not become effective, and neither the Company nor you will have
any rights or obligations under this Agreement, including the payments,
benefits, vesting and other rights provided to you under Sections 2(b) and 2(c)
of this Agreement, unless and until the Executive General Release attached as
Exhibit B hereto and made a part hereof (the “Release”) becomes effective
pursuant to its terms.


SECTION 4. Post-Employment Covenants.


(a) Non-Competition, Confidentiality, Cooperation, Other Covenants. You hereby
acknowledge, agree to, and will satisfy in full each of your covenants,
restrictions, obligations and agreements set forth in your Noncompete Agreement
for Senior Executives, dated July 2, 2018 (“Noncompete Agreement”), your
Employee Agreement Relating to Trade Secrets, Proprietary and Confidential
Information, dated July 2, 2018 (“Trade Secrets Agreement”), and the equity
award agreements between you and the Company evidencing your restricted stock
unit, performance stock unit and stock option awards under the 2016 Stock
Incentive Plan of AdvanSix Inc. and its Affiliates (“Grant Agreements”), all of
which are hereby incorporated into this Agreement by reference as if fully set
forth in this Agreement (“Post-Separation Covenants”). During the period in
which Post-Separation Covenants are in effect, you may seek written consent from
the Company’s CEO to assume a position with another company or entity that
otherwise would be in violation of one or more of the Post-Separation Covenants,
which written consent will be provided in the CEO’s sole and absolute
discretion.


You agree that the Post-Separation Covenants are fair and reasonable and are an
essential element of the payments, rights and benefits provided to you as
contemplated by this Agreement, and but for your agreement to comply with the
Post-Separation Covenants, the Company would not provide such payments, rights
and benefits to you. Section 4 of this Agreement shall in all respects be
subject to Paragraph 9 of the Release.


(b) Confidential and Proprietary Information. You acknowledge that in connection
with your employment, you have had access to information of a nature not
generally disclosed to the public. You agree to keep confidential and not
disclose to anyone, unless legally compelled to do so, confidential and
proprietary information which includes but is not limited to all Company
business and strategic plans, financial details, computer programs, manuals,
contracts, current and prospective client and supplier lists, and developments
owned, possessed or controlled by the Company, regardless of whether possessed
or developed by you in the course of your employment (“Confidential and
Proprietary Information”). Such Confidential and Proprietary Information may or
may not be designated as confidential or proprietary and may be oral, written or
electronic media. “Confidential and Proprietary Information” does not include
information that (a) was already publicly known at the time of disclosure to
you; (b) subsequently becomes publicly known other than through disclosure by
you; or (c) is generally known within the industry. You understand that
Confidential and Proprietary Information is owned and will continue to be owned
solely by the Company. You agree that you have not and will not disclose,
directly or indirectly, in whole or in part, any Confidential and Proprietary
Information except as may be required to respond to a court order, subpoena, or
other legal process. In the event you receive a court order, subpoena, or notice
of other legal process requiring the disclosure of any information concerning
the Company, including but not limited to Confidential and Proprietary
Information, to the extent permitted by law, you will give the Company notice of
such process within 48 hours of receipt, in order to provide the Company with
the opportunity to seek the preclusion of the disclosure of such information.
You acknowledge that you have complied and will continue to comply with this
commitment,
2

--------------------------------------------------------------------------------



both as an employee and after the end of your employment. You also acknowledge
your continuing obligations under the Company’s Code of Conduct.


(c) You hereby confirm that you are aware and have been advised that federal
securities laws prohibit any person who has material non-public information
about a company from purchasing or selling securities of such company or from
communicating such information to any other person under circumstances in which
it is reasonably foreseeable that such person is likely to purchase or sell such
securities, and you will continue to be subject to the Company’s quarterly
blackout calendar and pre-clearance policy until the commencement of the second
full trading day following the Company’s public release of financial results for
Q1 2020.


(d) Without limitation of its rights at law or in equity, the Company reserves
the right to suspend any payments to, vesting, benefits and other rights
provided for under this Agreement if the Company has a commercially reasonable
belief that you are in breach of any of your Post-Separation Covenants or
Section 4 of this Agreement, or you are otherwise in breach of any
representation, affirmation or acknowledgement made by you under this Agreement
or the Release.


SECTION 5. Miscellaneous.


(a) Modifications. This Agreement may not be modified or amended except in a
writing signed by you and the Company. No term or condition of this Agreement
will be deemed to have been waived except in writing by the party charged with
such waiver. A waiver will operate only as to the specific term or condition
waived and shall not constitute a waiver for the future or act as a waiver of
anything other than that specifically waived.


(b) Governing Law. This Agreement has been executed and delivered in the State
of New Jersey and its validity, interpretation, performance and enforcement will
be governed by the internal laws of the State of New Jersey without reference to
its conflict of laws rules.


(c) Arbitration.

(i) Any controversy, dispute or claim arising out of or relating to this
Agreement or the breach of this Agreement which cannot be settled by mutual
agreement of the parties hereto (other than with respect to the matters covered
by Section 4 of this Agreement, for which the Company may, but shall not be
required to, seek injunctive and/or other equitable relief in a judicial
proceeding; in conjunction with the foregoing, you acknowledge that the damages
resulting from any breach of any such matter or provision would be irreparable
and agree that the Company has the right to apply to any court of competent
jurisdiction for the issuance of a temporary restraining order to maintain the
status quo pending the outcome of any proceeding) will be finally settled by
binding arbitration in accordance with the Federal Arbitration Act (or if not
applicable, the applicable state arbitration law) as follows: Any party who is
aggrieved shall deliver a notice to the other party hereto setting forth the
specific points in dispute. Any points remaining in dispute twenty (20) days
after the giving of such notice may be submitted to arbitration in New Jersey,
to the American Arbitration Association, before a single arbitrator appointed in
accordance with the Employment Arbitration Rules of the American Arbitration
Association, modified only as expressly provided in this Agreement. After the
aforesaid twenty (20) days, either party hereto, upon ten (10) days’ notice to
the other, may so submit the points in dispute to arbitration. The arbitrator
may enter a default decision against any party who fails to participate in the
arbitration proceedings.


(ii) The decision of the arbitrator on the points in dispute will be final,
unappealable and binding, and judgment on the award may be entered in any court
having jurisdiction thereof.


(iii) Except as otherwise provided in this Agreement, the arbitrator will be
authorized to apportion his or her fees and expenses and the reasonable
attorneys’ fees and expenses of any such party as the arbitrator deems
appropriate. In the absence of any such apportionment, the fees and expenses of
the arbitrator will be borne equally by each party, and each party will bear the
fees and expenses of its own attorney.


3

--------------------------------------------------------------------------------



(iv) The parties hereto agree that this Section 5(c) has been included to
rapidly and inexpensively resolve any disputes between them with respect to this
Agreement, and that this Section 5(c) will be grounds for dismissal of any court
action commenced by either party hereto with respect to this Agreement, other
than court actions commenced by the Company with respect to any matter covered
by Section 4 of this Agreement or any post-arbitration court actions seeking to
enforce an arbitration award. In the event that any court determines that this
arbitration procedure is not binding, or otherwise allows any litigation
regarding a dispute, claim, or controversy covered by this Agreement to proceed,
the parties hereto hereby waive any and all rights to a trial by jury in or with
respect to such litigation.


(v) The parties will keep confidential, and will not disclose to any person,
except to counsel, financial advisors or auditors for either of the parties
and/or as may be required by law, the existence of the controversy hereunder,
the referral of any such controversy to arbitration, or the status of resolution
thereof. This Section 5(c) shall in all respects be subject to Paragraph 9 of
the Release.




(d) Survival. Notwithstanding the execution and delivery by the parties of this
Agreement, all of your obligations, covenants and restrictions under your
Noncompete Agreement, your Trade Secrets Agreement, your Grant Agreements, any
confidentiality agreement, any non-disclosure agreement, and the Company’s Code
of Conduct will survive and continue in full force and effect. This Section 5(d)
shall in all respects be subject to Paragraph 9 of the Release.


(e) Enforceability; Severability. It is the intention of the parties that the
provisions of this Agreement shall be enforced to the fullest extent permissible
under applicable law. All provisions of this Agreement are intended to be
severable. In the event any provision or restriction contained in this Agreement
is held to be invalid or unenforceable in any respect, in whole or in part, such
finding will in no way affect the validity or enforceability of any other
provision of this Agreement. The parties hereto further agree that any such
invalid or unenforceable provision will be deemed modified so that it will be
enforced to the greatest extent permissible under law, and to the extent that
any court of competent jurisdiction determines any restrictions in this
Agreement to be unenforceable in any respect, such court may limit this
Agreement to render it enforceable in the light of the circumstances in which it
was entered into and specifically enforce this Agreement to the fullest extent
permissible.


(f) Withholding. All payments and benefits payable pursuant to this Agreement
will be subject to reduction by all applicable withholding, social security and
other federal, state and local taxes and deductions.


(g) Code Section 409A Compliance. It is intended that this Agreement and all
rights hereunder comply with, or are exempt from, the provisions of Section 409A
of the Internal Revenue Code of 1986, as amended, and all regulations, guidance
and other interpretive authority issued thereunder (“Code Section 409A”) and
this Agreement will be construed and applied in a manner consistent with this
intent. Notwithstanding any other provision in this Agreement to the contrary,
to the extent that the reimbursement of any expenses or the provision of any
in-kind benefits under this Agreement is subject to Code Section 409A,
reimbursement of any such expense shall be made by no later than December 31 of
the year following the calendar year in which such expense is incurred. Each and
every payment under this Agreement shall be treated as a separate payment under
Treasury Regulation Section 1.409A-2(b)(2)(iii). Notwithstanding anything herein
to the contrary, in no event whatsoever shall the Company or any of its
affiliates be liable for any tax, additional tax, interest or penalty that may
be imposed on the Executive pursuant to Code Section 409A or for any damages for
failing to comply with Code Section 409A.




4

--------------------------------------------------------------------------------



(h) Notices. All notices or other communications hereunder shall not be binding
on either party hereto unless in writing, and delivered to the other party
thereto at the following address:


If to the Company:


AdvanSix Inc.
300 Kimball Drive, Suite 100
Parsippany, NJ 07054
Attn: General Counsel


If to you:
Jonathan Bellamy



Notices shall be deemed duly delivered upon hand delivery at the above address,
or one day after deposit with a nationally recognized overnight delivery
company, or three days after deposit thereof in the United States mails, postage
prepaid, certified or registered mail. Any party may change its address for
notice by delivery of written notice thereof in the manner provided.


(i) Assignment. This Agreement is personal in nature to the Company and the
rights and obligations of you under this Agreement will not be assigned or
transferred by you. The Company may assign this Agreement to any successor to
all or a portion of the business and/or assets of the Company, provided that the
Company will require such successor to expressly assume and agree to perform
this Agreement in the same manner and to the same extent that the Company would
be required to perform it if no such succession had taken place.


(j) Jurisdiction. Subject to Section 5(c) of this Agreement, in any suit, action
or proceeding seeking to enforce any provision of this Agreement, you hereby (a)
irrevocably consent to the exclusive jurisdiction of any federal court located
in the State of New Jersey or any of the state courts of the State of New
Jersey; (b) waive, to the fullest extent permitted by applicable law, any
objection which you may now or hereafter have to the laying of venue of any such
suit, action or proceeding in any such court or that any such suit, action or
proceeding brought in any such court has been brought in an inconvenient forum;
and (c) agree that process in any such suit, action or proceeding may be served
on you anywhere in the world, whether within or without the jurisdiction of such
court, and, without limiting the foregoing, irrevocably agrees that service of
process on such party, in the same manner as provided for notices in Section
5(h) of this Agreement, shall be deemed effective service of process on such
party in any such suit, action or proceeding. You and Company agree to waive any
right to a jury in connection with any judicial proceeding.


(k) Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original, and all of which together will
constitute one and the same document.


(l) Headings. The headings in this Agreement are intended solely for convenience
of reference and will be given no effect in the construction or interpretation
of this Agreement.


(m) Entire Agreement. This Agreement (including the Release to be executed and
delivered by the Executive pursuant to Section 3 above) is entered into between
you and the Company as of the date hereof and constitutes the entire
understanding and agreement between the parties hereto and, other than as set
forth in Section 5(d) of this Agreement, supersedes all prior agreements,
understandings, discussions, negotiations and undertakings, whether written or
oral, concerning the subject matter hereof. All negotiations by the parties
concerning the subject matter hereof are merged into this Agreement, and there
are no representations, warranties, covenants, understandings or agreements,
oral or otherwise, in relation thereto by the parties hereto other than those
incorporated herein.


[SIGNATURE PAGE FOLLOWS]


5

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the undersigned parties have executed this Agreement as of
the date first written above.



ADVANSIX INC.By:/s/ Erin N. KaneName:Erin N. KaneTitle:Chief Executive
Officer/s/ Jonathan BellamyExecutive:Jonathan Bellamy





6

--------------------------------------------------------------------------------



EXHIBIT A


EXECUTIVE GENERAL RELEASE


I, Jonathan Bellamy (“I” or “Executive”), on behalf of myself and my heirs,
executors, administrators, successors and assigns, in consideration of my
Employment Separation Agreement and General Release with AdvanSix Inc., a
Delaware corporation (the “Company”), dated March 12, 2020 (the “Agreement”), to
which this Executive General Release (this “Release”) is attached, do hereby
knowingly and voluntarily release and forever discharge the Company, its
predecessor companies, and each of its and their parent entities, affiliates and
subsidiaries, and each of its and their past, present and future subsidiaries,
affiliates, parent entities, divisions, joint ventures, directors, members,
officers, executives, employees, agents, representatives, attorneys and
stockholders, and any and all employee benefit plans maintained by any of the
above entities and their respective plan administrators, committees, trustees
and fiduciaries individually and in their representative capacities, and its and
their respective predecessors, successors and assigns (both individually and in
their representative capacities) (collectively, the “Released Parties” and each
a “Released Party”), from any and all actions, causes of action, covenants,
contracts, claims, cross-claims, counter-claims, charges, demands, suits, debts,
controversies, losses and liabilities whatsoever, which I or my heirs,
executors, administrators, successors or assigns ever had, now have or may have
arising prior to or on the date upon which I execute this Release (“Claims”),
including any Claims arising out of or relating in any way to my employment with
the Company and any of the Released Parties and any of its or their affiliates
through the date upon which I execute this Release or end my employment with the
Company and its affiliates.


1. By signing this Release, I am providing a complete waiver of all Claims that
may have arisen, whether known or unknown, up until and including the date upon
which I execute this Release. This includes, but is not limited to Claims under
or with respect to:


a.any and all matters arising out of my employment by the Company or any of the
Released Parties through the date upon which I execute this Release and the
cessation of said employment, and including, but not limited to, any alleged
violation of the National Labor Relations Act (“NLRA”), any claims for
discrimination of any kind under the Age Discrimination in Employment Act of
1967 (“ADEA”) as amended by the Older Workers Benefit Protection Act (“OWBPA”),
Title VII of the Civil Rights Act of 1964 (“Title VII”), Sections 1981 through
1988 of Title 42 of the United States Code, the Executive Retirement Income
Security Act of 1974 (“ERISA”) (except for vested benefits which are not
affected by this agreement), the Americans With Disabilities Act of 1990, as
amended (“ADA”), the Fair Labor Standards Act (“FLSA”), the Occupational Safety
and Health Act (“OSHA”), the Consolidated Omnibus Budget Reconciliation Act of
1985 (“COBRA”), the Federal Family and Medical Leave Act (“FMLA”), the Federal
Worker Adjustment Retraining Notification Act (“WARN”), the Uniformed Services
Employment and Reemployment Rights Act (“USERRA”); and


b.The Genetic Information Nondiscrimination Act of 2008; Family Rights Act; Fair
Employment and Housing Act; Statutory Provisions Regarding the Confidentiality
of AIDS; Confidentiality of Medical Information Act; Parental Leave Law;
Apprenticeship Program Bias Law; Equal Pay Law; Whistleblower Protection Law;
Military Personnel Bias Law; Statutory Provisions Regarding Family and Medical
Leave; Statutory Provisions Regarding Electronic Monitoring of Executives; The
Occupational Safety and Health Act, as amended; Obligations of Investigative
Consumer Reporting Agencies Law; Political Activities of Executives Law;
Domestic Violence Victim Employment Leave Law; Court Leave; the United States or
New Jersey Constitutions; any Executive Order or other order derived from or
based upon any federal regulations; and


c.The New Jersey Law Against Discrimination; The New Jersey Civil Rights Act;
The New Jersey Family Leave Act; The New Jersey State Wage and Hour Law; The
Millville Dallas Airmotive Plant Job Loss Notification Act; The New Jersey
Conscientious Executive Protection Act; The New Jersey Equal Pay Law; The New
Jersey Occupational Safety and Health Law; The New Jersey Smokers’ Rights Law;
The New Jersey Genetic Privacy Act; The New Jersey Fair Credit Reporting Act;
The New Jersey Statutory Provision Regarding Retaliation/Discrimination for
Filing a Workers’ Compensation Claim; New Jersey laws regarding Political
Activities of Executives, Lie Detector Tests, Jury Duty, Employment Protection,
and Discrimination; and


d.any other federal, state or local civil or human rights law, or any other
alleged violation of any local, state or federal law, regulation or ordinance,
and/or public policy, implied or express contract, fraud, negligence, estoppel,
defamation, infliction of emotional distress or other tort or common-law claim
having any bearing whatsoever on the terms and conditions and/or cessation of my
employment with the Company or any of the Released Parties, including, but not
limited to, all
7

--------------------------------------------------------------------------------



claims for any compensation including salary, back wages, front pay, bonuses or
awards, incentive compensation, performance-based grants or awards, severance
pay, vacation pay, stock grants, stock unit grants, stock options, or any other
form of equity award, fringe benefits, disability benefits, severance benefits,
reinstatement, retroactive seniority, pension benefits, contributions to 401(k)
plans, or any other form of economic loss; all claims for personal injury,
including but not limited to physical injury, mental anguish, emotional
distress, pain and suffering, embarrassment, humiliation, damage to name or
reputation, interest, liquidated damages, compensatory, exemplary, and punitive
damages; and all claims for costs, expenses, and attorneys’ fees.


Executive further acknowledges that Executive later may discover facts different
from or in addition to those Executive now knows or believes (or knows or
believes upon execution of this Release) to be true regarding the matters
released or described in this Release, and even so Executive agrees that the
releases and agreements contained in this Release shall remain effective in all
respects notwithstanding any later discovery of any different or additional
facts.


Executive represents that Executive has made no assignment or transfer of any
right or Claim released herein and further agrees that he is not aware of any
such right or Claim.


This Release shall not, however, apply to any obligations of the Company under
the terms and subject to the conditions expressly set forth in the Agreement
(claims with respect thereto, collectively, “Excluded Claims”). Executive
acknowledges and agrees that, except with respect to Excluded Claims, the
Company and the Released Parties have fully satisfied any and all obligations
whatsoever owed to Executive arising out of his employment with the Company or
any of the Released Parties through the date upon which Executive executes this
Release and the cessation of his employment with the Company or any of the
Released Parties and that no further payments or benefits are owed to Executive
by the Company or any of the Released Parties. This Paragraph 1 shall in all
respects be subject to Paragraph 9 of this Release.


2. Executive understands and agrees that he would not receive the payments and
benefits specified in Sections 2(b) and 2(c) of the Agreement, except for his
execution of this Release and his satisfaction of his obligations contained in
the Agreement and this Release, and that such consideration is greater than any
amount to which he would otherwise be entitled. Nothing in this Release shall
release or impair (x) any right that cannot be waived by private agreement under
the law, including but not limited to, any claim for workers’ compensation or
unemployment insurance benefits; (y) any vested rights under any pension or
401(k) plan; or (z) any right to enforce the Agreement or this Release.


3. As of the date upon which Executive executes this Release, which shall be no
earlier than the Separation Date, as defined in the Agreement, Executive
acknowledges that he does not have any current charge, complaint, grievance or
other proceeding against the Company or any of the Released Parties pending
before any local, state or federal agency regarding his employment or separation
from employment. This Paragraph 3 shall in all respects be subject to Paragraph
9 of this Release.


4. The Company and Executive acknowledge that Executive cannot waive his right
to file a charge, testify, assist, or participate in any manner in an
investigation, hearing, or proceeding under the federal civil rights laws or
federal whistleblower laws. Therefore, notwithstanding the provisions set forth
herein, nothing contained in the Agreement or this Release is intended to nor
shall it prohibit Executive from filing a charge with, or providing information
to, the United States Equal Employment Opportunity Commission (“EEOC”), the
National Labor Relations Board, the Securities and Exchange Commission, the
Occupational Safety and Health Administration, or any other federal, state or
local agency or from participating or cooperating in any investigation or
proceeding conducted by these or other governmental agencies, including
providing documents or other information, or from exercising his rights under
Section Seven of the National Labor Relations Act to engage in joint activity
with other employees, to the extent required or permitted by law. By signing
this Release, Executive is waiving rights to individual relief based on claims
asserted in any such charge or complaint, or asserted by any third party on
Executive’s behalf, except where such a waiver of individual relief is
prohibited, and except for any right the Executive may have to receive a payment
from any government agency, and not the Company or any Released Parties, for
information provided to the government agency.


5. As of the date upon which Executive executes this Release, Executive affirms
that he has not knowingly provided, either directly or indirectly, any
information or assistance to any party who may be considering or is taking legal
action against the Company or any of the Released Parties with the purpose of
assisting such person in connection with such legal action. Executive
understands that if this Agreement and Release were not signed, he would have
the right to voluntarily provide information or assistance to any party who may
be considering or is taking legal action against the Company or any of the
Released Parties. Executive hereby waives that right and agrees that he will not
provide any such assistance other than the assistance in an investigation or
8

--------------------------------------------------------------------------------



proceeding conducted by the EEOC or other federal, state or local agency, or
pursuant to a valid subpoena or court order. This Paragraph 5 shall in all
respects be subject to Paragraph 9 of this Release.




6. Executive agrees, in addition to obligations set forth in the Agreement, to
cooperate with and make himself available to the Company or any of its
successors (including any past or future subsidiary of the Company), Released
Parties, or its or their General Counsel, as the Company may reasonably request,
to assist in any matter, including giving truthful testimony in any litigation
or potential litigation, over which Executive may have knowledge, information or
expertise. Executive shall be reimbursed, to the extent permitted by law, any
reasonable costs associated with such cooperation, provided those costs are
pre-approved by the Company prior to Executive incurring them. Executive
acknowledges that his agreement to this provision is a material inducement to
the Company to enter into the Agreement and to pay the consideration described
herein.


7. As of the date upon which Executive executes this Release, Executive
acknowledges and confirms that he has returned all Company property to the
Company including, but not limited to, all Company confidential and proprietary
information in his possession, regardless of the format and no matter where
maintained. Executive also certifies that all electronic files residing or
maintained on any personal computer devices (thumb drives, tablets, personal
computers or otherwise) will be returned and no copies retained. Executive also
has returned his identification card, and computer hardware and software, all
paper or computer based files, business documents, and/or other business records
or office documents, as well as all copies thereof, credit and procurement
cards, keys and any other Company supplies or equipment in his possession. In
addition, as of the date upon which Executive executes this Release, Executive
confirms that there are no business related expenses for which he will seek
personal reimbursement and any amounts he owes to the Company have been paid.
This Paragraph 7 shall in all respects be subject to Paragraph 9 of this
Release.


8. Executive acknowledges and agrees that in the event Executive has been
reimbursed for business expenses which were in fact personal expenses, Executive
shall promptly pay any such amounts within seven (7) days after any request by
the Company and, in addition, the Company has the right and is hereby authorized
to deduct the amount of any unpaid charge card or credit card bill from the
severance payments or otherwise suspend payments or other benefits in an amount
equal to such expenses without being in breach of the Agreement.


9. Except as otherwise set forth in Paragraph 4 of this Release and
notwithstanding any provision to the contrary in this Release or in the
Agreement, nothing contained in this Release or in the Agreement is intended to
nor shall it limit or prohibit Executive, or waive any right on his part, to
initiate or engage in communication with, respond to any inquiry from, otherwise
provide information to or obtain any monetary recovery from, any federal or
state regulatory, self-regulatory, or enforcement agency or authority, as
provided for, protected under or warranted by applicable law, in all events
without notice to or consent of the Company. Nothing in this Release or in the
Agreement is intended to have the purpose or effect of concealing details
relating to a claim of harassment, discrimination or retaliation. Executive
understands that he will not be held criminally or civilly liable under any
federal or state trade secret law for his disclosure of a trade secret that is
made by Executive: (a) in confidence to a federal, state or local government
official, either directly or indirectly, or to an attorney, and solely for the
purpose of reporting or investigating a suspected violation of law; or (b) in a
complaint or other document filed by the Executive in a lawsuit or other
proceeding, on the condition that such filing is made under seal.


10. Executive agrees that neither the Agreement nor this Release, nor the
furnishing of the consideration for this Release, shall be deemed or construed
at any time for any purpose as an admission by the Company or any of the
Released Parties of any liability or unlawful conduct of any kind, which the
Company and Released Parties deny.


11. Executive acknowledges and agrees that all Released Parties are third-party
beneficiaries of this Release and have the right to enforce this Release.


12. No amendment to or waiver of this Release or any of its terms will be
binding unless consented to in writing by the Executive and an authorized
representative of the Company. No waiver by any Released Party of a breach of
any provision of this Release, or of compliance with any condition or provision
of this Release to be performed by the Executive, will operate or be construed
as a waiver of any subsequent breach with respect to any other Released Party or
any similar or dissimilar provision or condition at the same time or any
subsequent time. The failure of any Released Party to take any action by reason
of any breach will not deprive any other Released Party of the right to take
action at any time.


13. If any term or provision of this Release is invalid, illegal or
unenforceable in any jurisdiction, such invalidity, illegality or
unenforceability shall not affect any other term or provision of this Release or
invalidate or render unenforceable such term or provision in any other
jurisdiction. Upon such determination that any term or other provision of this
Release is invalid, illegal or unenforceable, this Release shall be enforceable
as closely as
9

--------------------------------------------------------------------------------



possible to its intent of providing the Released Parties with a full release of
all legally releasable claims through the date upon which the Executive executes
this Release.


14. Executive understands that he has twenty-one (21) calendar days within which
to consider this Release before signing it. The twenty-one (21) calendar day
period shall begin on March 12, 2020, the day after it is presented to
Executive. After signing this Release, Executive may revoke his signature within
seven (7) calendar days (“Revocation Period”). In order to revoke his signature,
Executive must deliver written notification of that revocation marked “personal
and confidential” to AdvanSix Inc., General Counsel, 300 Kimball Drive, Suite
100, Parsippany, NJ 07054. Notice of such revocation must be received within the
Revocation Period. Executive understands that neither this Release nor the
Agreement will become effective or enforceable until this Revocation Period has
expired and there has been no revocation by Executive, and the other terms and
conditions of this Release and the Agreement have been met by Executive to the
Company’s satisfaction.


15. The Company’s obligations set forth in Sections 2(b) and 2(c) of the
Agreement are expressly contingent upon Executive’s execution of this Release
within twenty-one (21) days following March 12, 2020 and his non-revocation of
his executed Release. If Executive does not execute this Release or if Executive
revokes his executed Release, the Agreement and this Release shall remain in
full force and effect, but neither the Company nor Executive shall have any
rights or obligations under Sections 2(b) or 2(c) of the Agreement. Provided
that Executive does not revoke his executed Release, the release shall become
effective on the eighth (8th) calendar day after the date on which Executive
executes the signature page of this Release.


EXECUTIVE HAS READ AND FULLY CONSIDERED THIS RELEASE, HE UNDERSTANDS IT AND
KNOWS HE IS GIVING UP IMPORTANT RIGHTS, AND IS DESIROUS OF EXECUTING AND
DELIVERING THIS RELEASE. EXECUTIVE UNDERSTANDS THAT THIS DOCUMENT SETTLES, BARS
AND WAIVES ANY AND ALL CLAIMS HE HAD OR MIGHT HAVE AGAINST THE COMPANY OR ANY OF
THE RELEASED PARTIES AND THEIR AFFILIATES; AND HE ACKNOWLEDGES THAT HE IS NOT
RELYING ON ANY OTHER REPRESENTATIONS, WRITTEN OR ORAL, NOT SET FORTH IN THIS
RELEASE OR THE AGREEMENT. HAVING ELECTED TO EXECUTE THIS RELEASE, TO FULFILL THE
PROMISES SET FORTH HEREIN AND IN THE AGREEMENT, AND TO RECEIVE THEREBY THE SUMS
AND BENEFITS SET FORTH IN THE AGREEMENT, EXECUTIVE FREELY AND KNOWINGLY, AND
AFTER DUE CONSIDERATION, EXECUTES AND DELIVERS THIS RELEASE.


EXECUTIVE HAS BEEN ADVISED OF HIS RIGHT TO CONSULT WITH HIS LEGAL COUNSEL PRIOR
TO EXECUTING THIS RELEASE AND THE AGREEMENT.


IF THIS DOCUMENT IS RETURNED EARLIER THAN 21 DAYS, THEN EXECUTIVE ADDITIONALLY
ACKNOWLEDGES AND WARRANTS THAT HE HAS VOLUNTARILY AND KNOWINGLY WAIVED THE
21-DAY REVIEW PERIOD, AND THIS DECISION TO ACCEPT A SHORTENED PERIOD OF TIME IS
NOT INDUCED BY THE COMPANY THROUGH FRAUD, MISREPRESENTATION, A THREAT TO
WITHDRAW OR ALTER THE OFFER PRIOR TO THE EXPIRATION OF THE 21 DAYS, OR BY
PROVIDING DIFFERENT TERMS TO EXECUTIVE IF HE SIGNS THIS RELEASE PRIOR TO THE
EXPIRATION OF SUCH TIME PERIOD.


THEREFORE, the Executive voluntarily and knowingly executes this Release as of
the date set forth below.



/s/ Jonathan Bellamy
Jonathan Bellamy


Date Signed: 3/19/20








10